Citation Nr: 1726557	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded this case to the agency of original jurisdiction (AOJ), in June 2014, for further evidentiary development.  The Board then denied the Veteran's claim in a September 2016 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a May 2017 Order, the Court granted a joint motion for remand (JMR) filed by the Veteran and VA (the parties), vacated the September 2016 decision, and remanded the matter to the Board for action consistent with the terms of the JMR.  Thus, the case is now again before the Board for further appellate action.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While further delay is regrettable, the Board finds additional development is necessary before deciding the Veteran's claim. 

The Veteran claims entitlement to service connection for bilateral hearing loss, which he contends began in service. 

As noted above, in a May 2017 Order, the Court granted the parties' JMR, set aside the Board's September 2016 denial of the Veteran's claim, and remanded the case to the Board for action consistent with the terms of the JMR.  In pertinent part, in the April 2017 JMR, the parties noted that the Board, in its September 2016 decision, relied on VA medical opinions in finding there was no nexus between the Veteran's conceded acoustic trauma and his current bilateral hearing loss disability.  Specifically, the parties noted the VA examiner's opinions from June 2010 and August 2014, both of which concluded the Veteran's bilateral hearing loss was not related to military noise exposure because there was "NO shift in audiometric thresholds from induction to separation."  The parties contended the Board mischaracterized the June 2010 opinion when it stated the examiner's review of the service treatment records (STRs) "revealed no significant shift in audiometric thresholds" (emphasis added).  The parties then asserted the VA medical opinions are inadequate because the examination reports from the Veteran's induction into, and separation from service, reveal a shift in audiometric thresholds. 

Setting aside the concerns raised by the JMR discussed above, the Board observes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additionally, a medical opinion that doesn't consider all relevant evidence of record is inadequate.  See id.; Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In this regard, the Veteran first underwent a VA audiological examination in March 2010.  The examiner was unable to proffer an opinion at the time because the Veteran's c-file was not available for review.  After reviewing the c-file in June 2010, the examiner concluded the Veteran's bilateral hearing loss was unrelated to service because there was no shift in audiometric thresholds between induction and separation.  When the case was remanded in 2014 for an addendum opinion, the same examiner again reached the same conclusion using the same rationale. 

However, a review of the Veteran's STRs reveals a shift in audiometric thresholds on the Veteran's separation examination.  At induction, the Veteran's hearing was as follows: 


08/1969
HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/A
0
LEFT
0
0
0
N/A
20

By contrast, the Veteran's separation exam of March 1971 indicates the Veteran's hearing was as follows: 

3/1971
HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
10
LEFT
0
0
0
N/A
10

As such, the JMR argued, and the Board finds, the VA examiner failed to properly consider and discuss the evidence in his rationale.  Thus, a remand is warranted to obtain a new VA opinion regarding the etiology of the Veteran's bilateral hearing loss disability. 

Insofar as the February 2011 medical opinion cited studies from the institute of Medicine (IOM), the Board notes a series of papers by Dr. Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency, only a portion of those cells are needed for what is considered normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that, as people age, these hair cells are damaged, and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the 2005 IOM's previous determination that limited sound exposure in the past is unlikely to result in long-term damage.  As such, a new VA opinion is warranted where the examiner considers the above-noted papers.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, annotate the record to reflect such and notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

Additionally, pursuant to the terms of the JMR, notify the Veteran of his right to submit additional evidence and argument regarding his claim, and afford him the opportunity to submit such evidence or argument.

2.  An addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's bilateral hearing loss.  The physician must consider the aforementioned study by Dr. Sharon Kujawa, and in doing so, must also be mindful that although hearing loss may not be shown in service or at separation from service, service connection can still be established if the evidence shows that it is actually due to incidents during service. 

The physician must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active duty service, to specifically include his conceded military noise exposure, and lay statements.  Specifically, the physician must address the significance, if any, of the change in hearing levels between service entrance and service separation.  Another examination of the Veteran should be performed only if the physician providing the opinion deems it necessary. 

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician must identify the additional information needed. 

3.  Undertake any other development determined to be warranted.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.




By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




